IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-40331
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

JOSEPH PAUL PEREZ,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. C-95-CR-206-1
                        - - - - - - - - - -
                         September 30, 1996
Before SMITH, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Joseph Paul Perez appeals his conviction and sentence for

possession with intent to distribute cocaine, in violation of 21

U.S.C. §§ 841(a)(1) and (b)(1)(C), and possession of marijuana,

in violation of § 841(a).   Perez argues that the district court

erred in denying his motion to suppress the controlled substances

discovered in his vehicle in which he was traveling.   Perez

argues that the traffic stop resulted in a custodial

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-40331
                                - 2 -

interrogation which required Miranda** warnings prior to

obtaining his consent to search the vehicle.

     The district court did not err in denying Perez’s motion to

suppress seized evidence because Perez was not in custody prior

to his arrest and, therefore, his rights under Miranda did not

attach.   See Berkemer v. McCarty, 468 U.S. 420, 439 (1984).

Assuming arguendo that Perez was in custody at the time the

police officer requested consent to search, the failure to give

Miranda warnings to a suspect during a custodial interrogation

does not vitiate a valid, voluntary consent.   See United States

v. Garcia, 496 F.2d 670, 673-75 (5th Cir. 1974) (holding that

Miranda warnings are not required to be administered to a suspect

in custody in order to validate a consensual search), cert.

denied, 420 U.S. 960 (1975).

     AFFIRMED.




     **
          Miranda v. Arizona, 384 U.S. 436 (1966).